Citation Nr: 0739782	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-31 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a personal hearing 
before the undersigned via video conference in November 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of his 
duties as a combat medic in Vietnam.  He alleges that when he 
was examined by VA in August 2004, the pertinent 
psychological testing was not performed.  The veteran has 
also testified at a recent hearing that he had been given 
medication for anxiety and sleep problems by a VA 
psychiatrist around the time of the VA examination, that he 
continued to see that psychiatric for a time thereafter, and 
that he was subsequently transferred to another VA 
psychiatrist around 2006 whom he continued to see and who 
also prescribed medication for anxiety and sleep problems.  
He stated further, that at the August 2004 VA examination, he 
was taking a lot of medications and was drowsy.  In contrast, 
the August 2004 VA examination report indicates that the 
veteran reported that he had never had any mental health 
treatment, and that he did talk to his doctor once about 
sleep problems, but the doctor never gave him anything.  The 
veteran's representative asserted that the veteran's 
testimony indicated that he did meet all of the diagnostic 
criteria for PTSD.  Based on the foregoing, the Board finds 
that additional examination is in order. 

With regard to his heart disability, the veteran contends 
that he has congestive heart failure which is the result of 
his service-connected diabetes mellitus.  The veteran 
maintains that when he was examined in September 2004, the 
examiner indicated that there was no diagnosis of diabetes 
mellitus.  However, the record does reflect that service 
connection for diabetes mellitus was established in an August 
2005 rating decision.    

With regard to his flat feet, the veteran asserts that this 
disorder, which preexisted service, was aggravated therein.  
The VA examiner who conducted the September 2004 examination 
indicated that there was a relationship to service as it was 
well-documented in the veteran's service medical records of 
January 21, 1966.  However, the Board notes that pes planus 
was found on the veteran's November 1965 preinduction 
examination.  Thus, the question is one of aggravation, not 
incurrence.  There is no opinion regarding aggravation during 
service.  

In reviewing the VA examination reports, the Board finds that 
further medical assessment is necessary.  Pursuant to VA's 
duty to assist, VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  The record 
before VA need only (1) contain competent evidence that the 
veteran has persistent or recurrent symptoms of current 
disability and (2) indicate that those symptoms may be 
associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires 
that the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).  Additional 
medical examination and/or opinion is necessary in this case 
based on the above discussion. 

In addition, at his personal hearing, the veteran referred to 
missing medical records from the Springfield Memorial 
Hospital, Danville Hospital, Danville VA Medical Center, and 
the Decatur VA outpatient clinic.  When reference is made to 
pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, VCAA notice was not issued with regard to 
Dingess/Hartman.  As this case is being remanded, the veteran 
should be notified of such.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Obtain and associate with the claims 
file copies of all clinical records, 
which are not already in the claims file, 
of the veteran's treatment at the 
Springfield Memorial Hospital, Danville 
Hospital, Danville VA Medical Center, and 
the Decatur VA outpatient clinic.  

3.  Schedule the veteran for a VA psychiatric 
examination for the purpose of determining 
the etiology of any psychiatric disability 
diagnosed.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

Based on examination findings, historical 
records, and medical principles, the VA 
examiner should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM IV.  
The examiner should specifically identify 
the verified stressor(s) which is(are) 
responsible for PTSD, to include the 
veteran's duties as a combat medic, if 
PTSD is diagnosed.  Additionally, if the 
examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is less 
likely than not; at least as likely as 
not; or more likely than not related to 
service.  

4.  Obtain a VA medical opinion regarding 
the veteran's claims for service 
connection for flat feet and a heart 
disability.  The examiner(s) should 
review the claims folder.  The 
examiner(s) should opine as to the 
following questions (in terms of whether 
it is more likely than not, less likely 
than not, or at least as likely as not):



(A)
1.  Whether the veteran's preexisting 
flat feet underwent an increase in 
disability during service.  

2.  If the veteran's preexisting flat 
feet underwent an increase in 
disability during service, whether the 
increase in disability in service was 
due to the natural progress of the 
disease or was the increase in 
disability beyond the natural progress 
of the disease.  

(B)
1.  Whether any current heart 
disability is proximately due to, or 
the result of, the service-connected 
diabetes mellitus.

2.  Whether any current heart 
disability is permanently aggravated 
by the veteran's service-connected 
diabetes mellitus.  

The examiner should note that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition versus a 
temporary flare-up of symptoms.  

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2006), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).


